FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 13, 2021

                                       No. 04-21-00008-CV

                                 IN RE Leticia R. BENAVIDES

                     From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2020-PB7-000138-L-1
                            Honorable Hugo Martinez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       Relator’s emergency motion for a temporary stay is GRANTED. We order that
proceedings on the following matters in cause number 2020-PB7-000138-L-1 are temporarily
stayed pending further order of this court: (1) the litigation of Leticia’s standing as a surviving
spouse in the underlying probate case; and (2) the distribution of any assets from Carlos’s estate.


           It is so ORDERED January 13, 2021.

                                                                    PER CURIAM



           ATTESTED TO:_________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT